Exhibit Wynn Las Vegas Amends Credit Agreement LAS VEGAS—(BUSINESS WIRE) - April 21, 2009Wynn Resorts, Limited (NASDAQ: WYNN) announced that it has successfully completed an amendment of Wynn Las Vegas, LLC’s senior secured credit agreement. Among other things, the amendment: ● Waives leverage covenants until June 2011 and increases leverage thresholds thereafter ● Provides additional flexibility with respect to Wynn Las Vegas’ interest coverage ratios ● Extends the maturity on approximately $610 million of the remaining $697 million revolving commitments from August 2011 to July 2013 ● Removes the dollar cap on the equity cure for covenant calculations over the life of the loan In exchange for the approximate 2 year maturity extension and covenant relief, Wynn
